Exhibit 10.27

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
WOODLAKE OFFICE CENTER
2090 WOODWINDS DRIVE, WOODBURY, MINNESOTA 55125
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
and entered into as of the Effective Date by and between AMERICAN REALTY CAPITAL
VII, LLC, a Delaware limited liability company (“Buyer”), and KRAUS-ANDERSON,
INCORPORATED, a Minnesota corporation(“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean Brown Gibbons Lang Real Estate Partners, as Seller’s
agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is five (5) business days after the last day
of the Due Diligence Period (as defined herein) unless the Buyer waives the full
Due Diligence Period and elects to close earlier by providing written notice
thereof to Seller. The date of Closing is sometimes hereinafter referred to as
the “Closing Date.” Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent prior to the date of Closing.
(c)     “Due Diligence Period” shall mean the period beginning on the Effective
Date and extending until 11:59 PM EST on the date that is the earlier of
(a) thirty (30) days thereafter or (b) the date on which Seller receives written
notice of Buyer’s waiver of the Due Diligence Period. Seller shall deliver to
Buyer all of the Due Diligence Materials within five (5) business days after the
Effective Date, and for each day that passes thereafter until all of the Due
Diligence Materials are delivered to Buyer, the Due Diligence Period shall be
extended by one (1) business day.
(d)    “Earnest Money” shall mean Seven Hundred Fifty Thousand and 00/100
Dollars ($750,000.00). The Earnest Money shall be delivered to Escrow Agent
within three (3) business days after the Effective Date. The Earnest Money shall
be deposited by Buyer in escrow with Escrow Agent, to be applied as part payment
of the Purchase Price at the time of Closing, or disbursed as agreed upon in
accordance with the terms of this Agreement. Seller and Buyer each shall pay
one-half of all reasonable escrow fees charged by Escrow Agent.



 

--------------------------------------------------------------------------------



(e)     “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.
(f)    “Escrow Agent” shall mean Stewart Title Guaranty Company, whose address
is One Washington Mall - Suite 1400, Boston, MA 02108, Attention: Annette Comer,
Telephone: 617-933-2441, Telecopy: 617-727-8372; E-Mail: acomer@stewart.com. The
parties agree that the Escrow Agent and Buyer’s title agent, if any, shall be
responsible for (x) organizing the issuance of the Title Commitment (hereinafter
defined) and Title Policy (hereinafter defined), (y) preparation of the closing
statement, and (z) collections and disbursement of the funds.
(g)    “Guarantor” shall mean each guarantor, if any, of the Leases.
(h)    “Guaranty” shall mean each Lease guaranty executed by a Guarantor.
(i)    “Leases” shall mean those certain leases described on Exhibit A-2
attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Seller, as landlord, and the tenants described on Exhibit
A-2 attached hereto, as tenant (each tenant, individually, a “Tenant”, and
collectively, the “Tenants”), as amended. Each of the Leases may be referred to
herein individually as a “Lease” or the “Lease”.
(j)    “Property” shall mean (1) that certain real property located at 2090
Woodwinds Drive, Woodbury, MN 55125, being more particularly described on
Exhibit A-1, attached hereto and incorporated herein (the “Real Property”)
together with all buildings, facilities and other improvements located thereon
(collectively, the “Improvements”); (1) all right, title and interest of Seller
under the Leases and all security deposits (if any) that Seller is holding
pursuant to the Leases; (1) all right, title and interest of Seller in all
machinery, furniture, lighting, electrical, mechanical, plumbing and heating,
ventilation and air conditioning systems and other equipment used in connection
with operation of the Real Property and the Improvements, and all carpeting,
draperies, appliances and other fixtures and equipment attached or appurtenant
to the Real Property and Improvements, and items of personal property of Seller
attached or appurtenant to, located on or used in the ownership, use, operation
or maintenance of the Property or the Improvements (collectively, the
“Personalty”); (1) all right, title and interest of Seller, if any, to any
unpaid award for (1) any taking or condemnation of the Property or any portion
thereof, or (1) any damage to the Property or the Improvements by reason of a
change of grade of any street or highway; (e) all easements, licenses,
rights-of-way, air and subsurface rights and appurtenances relating to any of
the foregoing, including, without limitation, any reciprocal easement agreements
and parking lot agreements; (f) all right, title and interest of Seller in and
to any warranties and guaranties respecting the Improvements and Personalty; (g)
all right, title and interest of Seller in and to all licenses, permits,
authorizations and approvals issued by any governmental agency or authority
which pertain to the Real Property and the Improvements, to the extent they
exist and are transferable and assignable; (h) to the extent the same are
assignable, all site plans, surveys, and plans which relate to the Real
Property; and (i) all right, title and interest of Seller in and to any
tradenames, logos (including any federal or state trademark or tradename
registrations), or other identifying name or mark now used in connection with
the Real Property and/or the Improvements, but expressly excluding any such
property to the extent owned by any Tenant.



2

--------------------------------------------------------------------------------



(k)    “Purchase Price” shall mean Fourteen Million Nine Hundred Thousand and
00/100 Dollars ($14,900,000.00).
(l)    “Real Estate Taxes” shall mean all real estate taxes, rollback taxes,
personal property taxes, water and sewer use charges, or payments in lieu of
taxes, and any other charges and assessments constituting a lien on the
Property.
(m)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Kraus-Anderson, Incorporated
4210 West Old Shakopee Road
Bloomington, MN 55437
Attn: Michael Korsh
Tel. No.: (952) 948-9421
Email: mkorsh@karealty.com
And to:
James E. Schmeckpeper, Esq.
Kraus-Anderson Companies, Inc.
523 S. 8th Street
Minneapolis, MN 55404


Tel. No.: (612) 335-2772
Email: jim.schmeckpeper@krausanderson.com
(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Thomas P. D’Arcy
c/o American Realty Capital Healthcare Trust III, Inc.
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6500
Fax No.: (646) 861-7805
Email: tdarcy@arlcap.com
And to:
Jesse Galloway, Esq.
c/o American Realty Capital Healthcare Trust III, Inc.
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com



3

--------------------------------------------------------------------------------





And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
c/o American Realty Capital Healthcare Trust III, Inc.
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Tel. No.: (704) 626-4400
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com
2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price.
(a)    The Purchase Price to be paid by Buyer to Seller shall be paid by wire
transfer of immediately available funds in the amount of the Purchase Price plus
or minus prorations, credits and adjustments as provided in Section 4 and
elsewhere in this Agreement to Escrow Agent, at the time of Closing, or as
otherwise agreed to between Buyer and Seller.
(b)    The parties agree that the value of the Personalty is de minimis, and no
part of the Purchase Price is allocated to it.


4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    Prorations. The following items will be prorated as of 12:01 A.M. on the
Closing Date, with all items of income and expense for the Property being borne
by Buyer from and after (and including) the Closing Date: Tenant Receivables
(hereinafter defined) and other income and rents that have been collected by
Seller as of Closing; fees and assessments; prepaid expenses and obligations
under service contracts which are assigned, if any; accrued operating expenses;
Real Estate Taxes; and any assessments by private covenant for the then-current
calendar year of Closing.
(b)    Taxes
(i)    If Real Estate Taxes for the year of Closing are not known or cannot be
reasonably estimated, Real Estate Taxes will be prorated based on Real Estate
Taxes for the year prior to Closing. Any additional Real Estate Taxes in the
nature of “roll back” taxes or relating to the year of Closing arising out of a
change in the use of the Land and Improvements or a change in ownership shall be
paid by Seller when due and payable, and Seller will indemnify Buyer from and
against any and all such Real Estate Taxes arising out of the transfer of the
Property, which indemnification obligation will survive the Closing.



4

--------------------------------------------------------------------------------



(ii)    If Seller has engaged or will engage prior to the expiration of the Due
Diligence Period, consultants for the purpose of protesting the amount of taxes
or the assessed valuation for certain tax periods for the Property (“Protest
Proceedings”), any cash refunds or proceeds actually distributed (collectively,
“Cash Refunds”) will be apportioned as described below. Any Cash Refunds
(including interest thereon) on account of a favorable determination, after
deduction of costs and expenses incurred for such Protest Proceedings, shall be:
(A) the property of Seller to the extent such Cash Refunds were for Real Estate
Taxes paid by Seller applicable to a period prior to the Closing Date; (B)
prorated between Buyer and Seller for taxes paid for a period during which the
Closing Date occurred; and (C) the property of Buyer for Real Estate Taxes for a
period after the Closing Date. Seller and Buyer agree to notify the other in
writing of any receipt of a Cash Refund within fifteen (15) business days of
receipt of such Cash Refund. To the extent either party obtains a Cash Refund, a
portion of which is owed to the other party, the receiving party shall deliver
the Cash Refund to the other party within fifteen (15) Business Days of its
receipt. Buyer agrees and acknowledges that Seller has the right to initiate
proceedings to protest the valuation of any of the Property prior to the
expiration of the Due Diligence Period. Seller agrees to give Buyer notice of
Seller’s intent to initiate such proceedings prior to initiation of such
proceedings and at any time subsequent to the end of the Due Diligence Period
shall obtain Buyer’s consent to initiation of such proceedings, which consent
may be unreasonably withheld.    
(c)    Utilities. Buyer will take all steps necessary to effectuate the transfer
of all utilities to its name as of the Closing Date, and where necessary, post
deposits with the utility companies. The Seller will ensure that all utility
meters are read as of the Closing Date. Seller will be entitled to recover any
and all deposits held by any utility company as of the Closing Date.
(d)    Tenant Receivables. Rents due from Tenants under the Leases (including
operating expense and real estate tax contributions or reimbursements and
similar charges (collectively, “Pass-Through Expenses”)), set-offs due or
required to be paid under or by reason of the Leases (collectively called
“Tenant Receivables”) shall be adjusted by appropriate credit to the Seller or
Buyer (as the case may be) on the Closing Date. If, at the Closing Date, any
Tenant is in arrears in the payment of rents (“Uncollected Delinquent Tenant
Receivables”), Seller will disclose the same to Buyer in writing or on the rent
roll to be delivered to Buyer pursuant to Section 10 hereof and such amounts
shall not be adjusted on the Closing Date. Prior to the Closing Date, Seller
shall use Seller’s current business practices to collect Uncollected Delinquent
Tenant Receivables. If Buyer shall collect Uncollected Delinquent Tenant
Receivables within ninety (90) days after the Closing Date, then Buyer shall
turn over to Seller the arrearages so collected, less the reasonable cost of
collection thereof, if any; provided, however, Seller may continue to seek to
collect the Uncollected Delinquent Tenant Receivables by legal action following
the Closing Date. All rents collected by Buyer after the Closing Date (except
for amounts specifically billed and paid as end of year reconciliation payments
for Pass-Through Expenses, which shall be separately accounted for and
allocated, pro rata, between Seller and Buyer as their interest may appear)
shall be first applied to rents due and payable after the Closing Date and only
the excess thereof shall be paid over to Seller on account of the Uncollected
Delinquent Tenant Receivables. Seller shall prepare the reconciliation for
Pass-Through Expenses for the Property and provide such reconciliation to Buyer
and Buyer’s property manager. Buyer agrees to cause its property manager to
cooperate with Seller in preparing such reconciliation. To the extent that items
to be apportioned hereunder may



5

--------------------------------------------------------------------------------



be required to be paid directly by a Tenant under its Lease, the same shall not
be apportioned, provided, however, that such items shall have been paid by such
Tenant currently through the month including the Closing Date. The provisions of
this subparagraph 4(d) shall survive Closing and the delivery of the Deed
(hereinafter defined), and shall survive the expiration or earlier termination
of this Agreement. Seller expressly agrees that if Seller receives any amounts
after the Closing Date which are attributable, in whole or in part, to any
period after the Closing Date, Seller will notify Buyer of such fact and will
remit to Buyer that portion of the monies so received by Seller to which Buyer
is entitled within ten (10) business days after receipt thereof. With respect to
unbilled Tenant Receivables, Buyer covenants and agrees to cause its property
manager to (A) bill the same in the ordinary course of its business and
(B) cooperate with Seller to determine the correct amount of operating expenses
and/or taxes due.
A reconciliation or determination of Pass-Through Expenses, Uncollected
Delinquent Tenant Receivables and unbilled Tenant Receivables due under the
Leases shall be made at Closing to the extent possible. To the extent such
information is not available at Closing, the foregoing shall be subject to
adjustment following the Closing in accordance with the terms of Section 4(e),
below. The provisions of this Section 4(d) will survive the Closing.
(e)    If final bills are not available or cannot be issued prior to Closing for
any item being prorated under Section 4(a) through (d), then, for each separate
item for which an adjustment is to be made, the following will apply:
(i) initially the matter subject to allocation at Closing (including without
limitation the Pass-Through Expenses) shall be re-prorated within sixty (60)
days following the Closing; (ii) a further adjustment of prorated items shall
occur one hundred twenty (120) days following the close of the calendar year in
which the Closing occurs; and (iii) a final adjustment shall occur not later
than thirty-six (36) months after the Closing. All such rights and obligations
under this Section 4(e) will survive the Closing.
(f)    All security deposits under the Leases collected and not properly applied
by Seller as of the Closing (and interest thereon if required by law or
contract) must be transferred or credited to Buyer at Closing. As of the
Closing, Buyer will assume each Seller’s obligations related to the security
deposits, but only to the extent they are credited or transferred to Buyer.
(g)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)100% of all Title Policy premiums, including search costs and a survey
endorsement, but excluding any other endorsements issued in connection with such
policies other than endorsements that Seller elects to purchase to cover title
issues, if any;


(ii)Any transfer taxes and conveyance fees on the sale and transfer of the
Property;


(iii)Broker’s commission payments, in accordance with Section 24 of this
Agreement;





6

--------------------------------------------------------------------------------



(iv)All fees relating to the granting, executing and recording of the Deed for
the Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt; and


(v)Any unpaid leasing commissions or tenant improvement allowances or
outstanding rent concessions related to the Leases, whether or not due and
payable.


(h)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)Title Policy premiums for any endorsements issued in connection with such
policies other than a survey endorsement and endorsements that Seller elects to
purchase to cover title issues, if any;


(ii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(iii)Buyer shall pay for the cost of its own survey, Phase I environmental study
and due diligence investigations.


(i)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include, and Seller shall be obligated
to remove of record prior to or at Closing, any mechanic’s lien or any monetary
lien, fine or penalty, or any deeds of trust, mortgage, or other loan documents
secured by the Property or any judgments and federal and state tax liens
(collectively, “Liens”). Seller shall be required to cure or remove all Liens
(by payment, bond deposit or indemnity acceptable to Escrow Agent). Seller
agrees to remove or cure any objections of Buyer which are of a nature that are
capable of being cured with reasonable efforts prior to Closing, including the
payment of a sum of money in connection therewith. Seller shall have no
obligation to cure any Title Matter objected to, except the Liens as aforesaid,
provided Seller notifies Buyer of any objections which Seller elects not to



7

--------------------------------------------------------------------------------



remove or cure within five (5) business days following receipt of Buyer’s
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller’s notice,
upon which termination the Earnest Money, and all interest earned thereon, shall
be returned to Buyer and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein. If any matter not
revealed in the Title Commitment is discovered by Buyer or by the Escrow Agent
and is added to the Title Commitment by the Escrow Agent at or prior to Closing,
Buyer shall have until the earlier of (i) ten (10) days after the Buyer’s
receipt of the updated, revised Title Commitment showing the new title
exception, together with a legible copy of any such new matter, or (ii) the
Closing Date, to provide Seller with written notice of its objection to any such
new title exception (an “Objection”). If Seller does not remove or cure such
Objection prior to the Closing Date, Buyer may terminate this Agreement, in
which case the Earnest Money, together with all interest earned thereon, shall
be returned to Buyer, Seller shall reimburse Buyer for all out of pocket costs
and expenses incurred hereunder and neither party shall have any further
obligation hereunder, except as otherwise expressly set forth herein.
(b)    Within five (5) business days after the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the extent within Seller’s possession or reasonably obtainable
by Seller or Seller’s counsel: (i) a complete copy of all leases and lease
guaranties affecting the Property and all amendments thereto and of all material
correspondence relating thereto; (ii) a copy of all surveys and site plans of
the Property, including without limitation any as-built survey obtained or
delivered to tenants of the Property in connection with its construction; (iii)
a copy of all architectural plans and specifications and construction drawings
and contracts for improvements located on the Property; (iv) a copy of Seller’s
title insurance commitments and policies relating to the Property; (v) a copy of
the certificate of occupancy (or local equivalent) and zoning reports for the
Property; and of all governmental permits/approvals; (vi) a copy of all
environmental, engineering and physical condition reports for the Property;
(vii) copies of the Property’s real estate tax bills for the current and prior
two (2) tax years or, if the Property has been owned by Seller for less than two
(2) tax years, for the period of ownership; (viii) the operating budget and any
common area maintenance (CAM) reconciliations of the Property for the current
year and following year, if available; (ix) the operating statements and
delinquency reports of the Property for the current calendar year, plus the
year-end financials for the previous calendar year; (x) all service contracts
and insurance policies which affect the Property, if any; (xi) a copy of all
warranties relating to the improvements constructed on the Property, including
without limitation any structural slab or roof warranties; (xii) a written
inventory of all items of personal property to be conveyed to Buyer, if any;
(xiii) Tenant financials for each Tenant, to the extent reasonably available to
Seller and consistent with such Tenant’s reporting requirements; (xiv) Guarantor
financials for each Guarantor, to the extent reasonably available to Seller and
consistent with each such Guarantor’s reporting requirements; (xv) a complete
copy of any feasibility study completed by the developer of the Property; (xvi)
a copy of all primary and secondary state licenses or regulatory permits for the
Property, if any; and (xvii) a copy of any documents relating to a waiver of
life safety code or physical plant requirements, if any (collectively, the “Due
Diligence Materials”). Seller shall deliver any other documents relating to the
Property reasonably requested by Buyer, to the extent within Seller’s or its
affiliates’ or agents’ possession or reasonably obtainable by Seller, within
five (5) business days following such request. Additionally, during the term of



8

--------------------------------------------------------------------------------



this Agreement, Buyer, its agents and designees, shall have the right to enter
the Property for the purposes of inspecting the Property, conducting soil tests,
and making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not damage the Property nor materially interfere with construction on the
Property or the conduct of business by Tenants under the Leases; and provided
further, however, that Buyer shall indemnify and hold Seller harmless from and
against any and all claims or damages to the extent resulting from the
activities of Buyer on the Property, and Buyer shall repair any and all damage
caused, in whole or in part, by Buyer and return the Property to substantially
its condition prior to such damage, which obligation shall survive Closing or
any termination of this Agreement. Seller shall reasonably cooperate with the
efforts of Buyer and the Buyer’s representatives to inspect the Property. After
the Effective Date, Buyer shall be permitted to speak and meet with the Tenants
in connection with Buyer’s due diligence. Upon signing this Agreement, Seller
shall provide Buyer with the name of a contact person(s) for the purpose of
arranging site visits. Buyer shall give Seller reasonable written notice (which
in any event shall not be less than five (5) business days) before entering the
Property, and Seller must have a representative present during any and all
examinations, inspections and/or studies on the Property. Buyer shall have the
unconditional right, for any reason or no reason, to terminate this Agreement by
giving written notice thereof to Seller and the Escrow Agent prior to the
expiration of the Due Diligence Period, in which event this Agreement shall
become null and void, Buyer shall receive a refund of the Earnest Money,
together with all interest earned thereon, and all rights, liabilities and
obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth herein.
(c)    It shall be a condition of Closing that Seller shall have obtained
estoppel certificates from each Tenant and Guarantor, certified to Buyer, its
lender and their successors and assigns, in the form attached hereto as Exhibit
F (the “Estoppel Certificate”). Within five (5) business days following the
Effective Date, Seller shall deliver to Buyer, for Buyer’s review and approval,
draft Estoppel Certificates for the Leases. Seller shall promptly deliver to
Buyer a photocopy or pdf file of the executed Estoppel Certificate when Seller
receives the same. Within five (5) business days following the Effective Date,
Seller shall request a waiver of any right of first refusal, right of first
offer or other purchase option, if any, that any party may have to purchase the
Property (and simultaneously provide Buyer with copies of such requests).
(d)    Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from each Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (each such
agreement, an “SNDA”).
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements affecting the Property, as may be
reasonably requested by Buyer.
(f)    On or before the expiration of the Due Diligence Period, Buyer shall
notify Seller in writing if Buyer elects not to assume at Closing any of the
Contracts (defined below). If Buyer does not notify Seller prior to the
expiration of the Due Diligence Period that it elects not to assume any of the
Contracts, Buyer shall be deemed to have accepted and agreed to assume all of



9

--------------------------------------------------------------------------------



the Contracts. If Buyer exercises its right not to assume one or more Contracts
at Closing, Seller shall give notice of termination of such disapproved
Contract(s); provided, if by the terms of the disapproved Contract Seller has no
right to terminate same on or prior to Closing, Buyer shall be required at
Closing to assume all obligations thereunder until the effective date of the
termination; provided, further, if any fee or other compensation is due under
any disapproved Contract as a result of such termination, whether payable before
or after the Closing Date, Seller shall remain obligated to pay the contractor
or to reimburse Buyer for the payment of the termination charge. Notwithstanding
the foregoing, Seller shall, without notice from Buyer, terminate any and all
property management and listing agreements prior to Closing at Seller’s sole
cost and expense.
(g)    Seller shall cause its property manager to complete the Property Manager
Questionnaire in the form attached hereto as Exhibit L and return the same to
Buyer within ten (10) days following the Effective Date.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) any Tenant has a right of
termination or abatement of rent under its Leases, whether or not the
restoration work shall be timely completed or (b) with respect to any casualty,
if the cost to repair such casualty would exceed $50,000, or (c) with respect to
any condemnation, any Improvements or access to the Property or more than five
percent (5%) of the Property is (or will be) condemned or taken, then, Buyer may
elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
written notice of such condemnation, taking or damage, upon which termination,
the Earnest Money, together with all interest earned thereon, shall be returned
to the Buyer and neither party hereto shall have any further rights, obligations
or liabilities under this Agreement, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing,
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement or does not have
the right to terminate this Agreement as aforesaid, there shall be no abatement
of the Purchase Price and Seller shall assign to Buyer at the Closing, the
rights of Seller to the proceeds under Seller’s insurance policies covering such
Property with respect to such damage or destruction (or pay to Buyer any such
proceeds received prior to Closing) and pay to Buyer the amount of any
deductible with respect thereto, and Buyer shall be entitled to receive and keep
any monies received from such insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest



10

--------------------------------------------------------------------------------



Money to Seller or Buyer only upon receipt of a written demand therefor from
such party, subject to the following provisions of this clause (a). Subject to
the last sentence of this clause (a), if for any reason the Closing does not
occur and either party makes a written demand (the “Demand”) upon Escrow Agent
for payment of the Earnest Money, Escrow Agent shall give written notice to the
other party of the Demand within one (1) business day after receipt of the
Demand. If Escrow Agent does not receive a written objection from the other
party to the proposed payment within five (5) business days after the giving of
such notice by Escrow Agent, Escrow Agent is hereby authorized to make the
payment set forth in the Demand. If Escrow Agent does receive such written
objection within such period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions signed by Seller and Buyer or a
final judgment of a court. Notwithstanding the foregoing provisions of this
clause (a), if Buyer delivers a notice to Escrow Agent and Seller stating that
Buyer has terminated this Agreement on or prior to the expiration of the Due
Diligence Period, then Escrow Agent shall immediately return the Earnest Money,
together with all interest earned thereon, to Buyer without the necessity of
delivering any notice to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting the scope or
nature of Escrow Agent’s duties. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow Agent.
Escrow Agent has executed this Agreement in the place indicated on the signature
page hereof in order to confirm that Escrow Agent shall hold the Earnest Money
in escrow and shall disburse the Earnest Money pursuant to the provisions of
this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled, as its
sole and exclusive remedy, to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the



11

--------------------------------------------------------------------------------



Property from the market, and (c) Buyer desires to limit its liability under
this Agreement to the amount of the Earnest Money paid in the event Buyer fails
to complete Closing, and such amount shall be paid to Seller as liquidated
damages and as Seller’s sole remedy hereunder. Seller hereby waives any right to
recover the balance of the Purchase Price, or any part thereof, and the right to
pursue any other remedy permitted at law or in equity against Buyer. In no event
under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative or consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller,
Buyer may, as its sole and exclusive remedy, either: (i) waive any unsatisfied
conditions and proceed to Closing in accordance with the terms and provisions
hereof; (ii) terminate this Agreement by delivering written notice thereof to
Seller no later than Closing, upon which termination the Earnest Money, together
with all interest earned therein, shall be refunded to Buyer, Seller shall pay
to Buyer all of the out-of-pocket costs and expenses incurred by Buyer up to an
amount of $20,000.00 in connection with this Agreement, which return and payment
shall operate to terminate this Agreement and release Seller and Buyer from any
and all liability hereunder, except those which are specifically stated herein
to survive any termination hereof; (iii) enforce specific performance of
Seller’s obligations hereunder; or (iv) by notice to Seller given on or before
the Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”) to permit Seller to remedy any such default,
and the “Closing Date” shall be moved to the last day of the Closing Extension
Period. If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said conditions to be satisfied during the Closing Extension
Period. If Seller does not cause said conditions to be satisfied during the
Closing Extension Period, then Buyer shall have the remedies set forth in
Section 9(b) (i) through (iii) above, except that the term “Closing” shall read
“Extended Closing.”
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    A Special Warranty Deed in the form attached hereto as Exhibit B (the
“Deed”);
(b)    An Assignment and Assumption of Leases, Guaranties and Security Deposits,
in the form attached hereto as Exhibit C;
(c)    A Bill of Sale for the Personalty, if any, in the form attached hereto as
Exhibit D;
(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;



12

--------------------------------------------------------------------------------



(e)    Intentionally Deleted;
(f)    To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements as may be reasonably requested by Buyer;
(g)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(h)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(i)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(j)    Originals of the Warranties (as hereinafter defined) re-issued at
Seller’s expense to Buyer, as requested by Buyer;
(k)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller in the form attached hereto as Exhibit M;
(l)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Seller, Buyer and
Escrow Agent;
(m)    An original SNDA from each Tenant fully executed and notarized by such
Tenant, if requested by Buyer;
(n)    With respect to each Tenant, a Letter to Tenant in form of Exhibit H
attached hereto, with such changes as Buyer might reasonably require;
(o)    An updated Rent Roll (defined below), arrears report and schedule of
security deposits and letters of credit, certified by Seller to be true and
correct;
(p)    A bring down certificate with respect to Seller’s representations and
warranties provided herein in the form attached hereto as Exhibit N;
(q)    Certificates of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that the Tenants are then maintaining
policies of insurance of the types and in the amounts required by the Leases;
(r)    All records (including originals) within Seller’s or Seller’s managing
agent’s possession or reasonably obtainable by such parties reasonably required
for the continued operation of the Property, including but not limited to,
service contracts, plans, surveys, the Leases, Guaranties, lease files,
licenses, permits, warranties, guaranties, and records of current expenditures
for repairs and maintenance; and



13

--------------------------------------------------------------------------------



(s)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money,
together with all interest earned thereon, to Seller, which shall be applied to
the Purchase Price, shall deliver the balance of the Purchase Price to Seller
and shall execute and deliver execution counterparts of the closing documents
referenced in clauses (b), (g), (h) and (m). Buyer shall have the right to
advance the Closing upon five (5) days’ prior written notice to Seller; provided
that all conditions precedent to both Buyer’s and Seller’s respective
obligations to proceed with Closing under this Agreement have been satisfied
(or, if there are conditions to a party’s obligation to proceed with Closing
that remain unsatisfied, such conditions have been waived by such party). Buyer
shall have a one-time right to extend the Closing for up to fifteen (15)
business days upon written notice to Seller to be received by Seller on or prior
to the date scheduled for the Closing. If Buyer timely exercises this right to
extend, any document that Seller is obligated to provide that is “time
sensitive” does not need to be provided again by Seller. The Closing shall be
held through the mail, by delivery in escrow of the closing documents to the
Escrow Agent, on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound. The execution, delivery and performance of this Agreement
does not require the consent or approval of any court, administrative or
governmental authority and does not result in the creation or imposition of any
lien or equity of any kind whatsoever upon, or give to any other person any
interest or right (including any right of termination or cancellation) in or
with respect to, any material agreement to which Seller is a party or the
business or operations of Seller or any of its properties or assets;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Attached hereto as Exhibit J is a true, correct and complete list of all
contracts and agreements relating to the operation or maintenance of the
Property (the “Contracts”). Other



14

--------------------------------------------------------------------------------



than the Leases and Contracts, Seller has not entered into any agreements
affecting the Property which will be binding upon Buyer after the Closing;
(d)    Except for violations which have been cured or remedied on or before the
date hereof, Seller has not received any written notice from (or delivered any
notice to) any governmental authority regarding any violation of any law
applicable to the Property and Seller does not have knowledge of any such
violations, and the Property shall be delivered free from all violations at
Closing;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Seller is the sole owner of
the entire lessor’s interest in each Lease. The Property constitutes one or more
separate tax parcels for purposes of ad valorem taxation;
(f)    Attached hereto as Exhibit A-2 is a true, correct and complete list of
all leases and subleases affecting the Property, including all amendments to
such leases and subleases.
(g)    With respect to each Lease: (i) the Lease forwarded to Buyer under
Section 6(b) is a true, correct and complete copy of the Lease; (ii) the Lease
is in full force and effect and there is no default thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Lease or any extension or renewal thereof;
(iv) Seller has no outstanding obligation to provide Tenant with an allowance to
construct, or to construct at its own expense, any tenant improvements; (v)
intentionally deleted; (vi) Tenant is not entitled to rental concessions or
abatements for any period subsequent to the scheduled date of Closing; (vii)
Tenant has not prepaid any rents as of the date hereof nor has Tenant delivered
a security deposit, letter of credit or other security in connection with the
Lease, except as set forth on Exhibit K attached hereto; (viii) Tenant has not
made any request for any assignment, transfer, or subletting in connection with
all or a portion of the premises demised to Tenant which is presently pending or
under consideration by Seller; (ix) all specified work required to be performed
by the landlord under the Lease up to the date of Closing has been completed or
will be completed, at Seller’s expense, prior to the Closing; (x) Seller has not
received and has no knowledge of any pending notices from Tenant electing to
vacate the premises leased to Tenant or exercising any right of Tenant to
terminate the Lease; and (xi) Seller has heretofore billed Tenant for all fixed
rent and additional rent due under the Lease as of the date hereof;
(h)    Attached hereto as Exhibit A-3 and made a part hereof is a true, correct
and complete copy of the rent roll for the Property (the “Rent Roll”);
(i)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Leases. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any right of first refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;



15

--------------------------------------------------------------------------------



(j)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(k)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”) and no adverse environmental
condition exists at the Property. Seller has not received any written notice
from (nor delivered any notice to) any federal, state, county, municipal or
other governmental department, agency or authority (1) concerning any petroleum
product or other hazardous substance discharge or seepage at, on, around or
under the Property, or migrating from the Property, in violation of any
Environmental Laws or; (2) of any pending actions, suits, claims and/or
proceedings claiming that Seller, any Tenant or the Property is in violation of
any Environmental Laws. For purposes of this Subsection, “hazardous substances”
shall mean any substance or material which is defined or deemed to be hazardous
or toxic pursuant to any Environmental Laws. To Seller’s knowledge, there are no
underground storage tanks located on the Property;
(l)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”);
(m)    Seller is not a “foreign person” within the meaning of Section 1445(f)(3)
of the Internal Revenue Code;
(n)    There presently exists no unrestored casualty or condemnation affecting
the Property;
(o)    With respect to each Guaranty: (a) the Guaranty forwarded to Buyer under
Section 6(b) is a true, correct and complete copy of the Guaranty; and (b) the
Guaranty is in full force and effect and there is no default thereunder; and
(p)    To Seller’s actual knowledge and except for Seller’s confidential
materials, Seller has provided Buyer with access to all certificates, licenses,
permits, Leases, Contracts, books, records, documents and information relating
to the Property and the ownership and operation thereof which are in the
possession of Seller. Seller represents and warrants that such Due Diligence
Materials are true and correct copies of the same materials in Seller’s files.
The representations and warranties of Seller shall survive Closing for a period
of nine (9) months.



16

--------------------------------------------------------------------------------



12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of nine (9) months.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property and the Improvements (including any
beneficial easements) in the amount of the Purchase Price, dated, or updated to,
the date of the Closing, insuring, or committing to insure, at its ordinary
premium rates Buyer’s good and marketable title in fee simple to the Real
Property and the Improvements and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    Intentionally Deleted;
(d)    Each Tenant shall be in possession of the premises demised under its
respective Lease, open for business to the public and paying full and unabated
rent under such Lease and no Tenant shall have assigned its Lease or sublet the
Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and



17

--------------------------------------------------------------------------------



conditions required by this Agreement to be performed or complied with by Seller
prior to or at the Closing;
(f)    Seller shall have delivered to Buyer a written waiver from any party of
any right of first refusal, right of first offer or other purchase option that
such party may have, pursuant to the Leases or otherwise, to purchase the
Property from Seller;
(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval; and
(h)    An original of each Estoppel Certificate from each Tenant and, as
applicable, Guarantor, dated no earlier than thirty (30) days prior to the date
of Closing. Each Estoppel Certificate must (i) reflect the business terms of the
Lease, (ii) not reflect any defaults, (iii) be fully completed, dated and
executed, (iv) be certified to Buyer and its lender, and (v) be otherwise
acceptable in form and substance to Buyer in Buyer’s reasonable discretion. As
to any Lease, if the Lease and any amendments, bearing the original signatures
of the landlord and tenant thereunder have not been delivered to Buyer
previously, a copy thereof confirming that the copy is true, correct and
complete shall be attached to the Estoppel Certificate.
In the event the conditions precedent set forth above in Section 13(b), (d), (f)
and/or (h) have not been satisfied at Closing, Buyer may, in its sole
discretion, elect to: (i) either terminate this Agreement in its entirety by
delivering notice to Seller on or before the Closing Date, in which case, Escrow
Agent shall refund the Earnest Money to Buyer, and neither party shall have any
further rights or obligations hereunder except as expressly provided herein, or
(ii) waive such non-satisfaction of such condition(s) precedent and proceed to
close the transaction contemplated by this Agreement. In the event the
conditions precedent set forth above in Section 13(a), (e) and/or (g) have not
been satisfied at Closing, Buyer may, in its sole discretion, elect to: (i)
either terminate this Agreement in its entirety by delivering notice to Seller
on or before the Closing Date, in which case, Escrow Agent shall refund the
Earnest Money to Buyer, and neither party shall have any further rights or
obligations hereunder except as expressly provided herein, (ii) proceed to
enforce its rights or remedies set forth in Section 9(b) of this Agreement, or
(iii) waive such non-satisfaction of such condition(s) precedent and proceed to
close the transaction contemplated by this Agreement.


14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 4
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of



18

--------------------------------------------------------------------------------



Closing as if such representations and warranties were made at and as of the
Closing, and Buyer shall have performed and complied in all material respects
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage the Property in the same manner in which Seller has previously
operated and managed the Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain the Property in the same (or
better) condition as exists on the date hereof; and (c) shall not, without
Buyer’s prior written consent, which, after the expiration of the Due Diligence
Period may be withheld in Buyer’s sole discretion: (i) amend the Leases in any
manner or enter into any new lease, license agreement or other occupancy
agreement with respect to the Property; (ii) consent to an assignment of any
Lease or a sublease of the premises demised thereunder or a termination or
surrender thereof; (iii) terminate any Lease or release any guarantor of or
security for any Lease unless required by the express terms of such Lease; (iv)
enter into any contracts unless terminable by Seller without penalty upon not
more than thirty (30) days’ prior notice; and/or (v) cause, permit or consent to
an alteration of the premises demised under the Leases (unless such consent is
non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of the Property, whether insured or not.
314 Audit. Upon Buyer’s request, for a period of one (1) year after Closing,
Seller shall make the financial statements, including balance sheets, income
statements, stockholders’ equity statements and cash flow statements and related
notes prepared in accordance with United States generally accepted accounting
standards, and any and all books, records, correspondence, financial data,
leases, delinquency reports and all other documents and matters (other than
confidential and privileged information) maintained by Seller or their agents
and relating to receipts, expenditures, contributions and distributions
reasonably necessary to complete an audit pertaining to the Property for the
three (3) most recent full calendar years and the interim period of the current
calendar year (collectively, the “Records”) available to Buyer and/or its
auditors for inspection, copying and audit by Buyer’s designated accountants,
and at Buyer’s expense. Seller shall provide Buyer and/or its auditors, but
without expense to Seller, with copies of, or access to, such factual and
financial information as may be reasonably requested by Buyer or its designated
accountants, and in the possession or control of Seller, to enable Buyer to file
any filings required by the Securities and Exchange Commission (the “SEC”) in
connection with the purchase of the Property. Seller



19

--------------------------------------------------------------------------------



understands and acknowledges that Buyer is required to file audited financial
statements related to the Property with the SEC within seventy-one (71) days of
the Closing Date and agrees to provide any Records and requested reasonable
representations and/or certifications to the Buyer’s auditors, on a timely basis
to facilitate Buyer’s timely submission of such audited financial statements.
17.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
18.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
19.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
20.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.
21.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
22.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing,



20

--------------------------------------------------------------------------------



the scheduled date for Closing shall not be delayed or adversely affected by
reason of the Exchange; (d) the accomplishment of the Exchange shall not be a
condition precedent or condition subsequent to the Exchanging Party's
obligations under the Agreement; and (e) the Non-Exchanging Party shall not be
required to hold title to any land other than the Property for purposes of the
Exchange. The Exchanging Party agrees to defend, indemnify and hold the
Non-Exchanging Party harmless from any and all liability, damage or cost,
including, without limitation, reasonable attorney's fees that may result from
Non-Exchanging Party's cooperation with the Exchange. The Non-Exchanging Party
shall not, by reason of the Exchange, (i) have its rights under this Agreement,
including, without limitation, any representations, warranties and covenants
made by the Exchanging Party in this Agreement (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller), or in any of the closing documents (including but not
limited to any warranties of title, which, if Seller is the Exchanging Party,
shall remain warranties of Seller) contemplated hereby, adversely affected or
diminished in any manner, or (ii) be responsible for compliance with or deemed
to have warranted to the Exchanging Party that the Exchange complies with
Section 1031 of the Code.
23.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
24.    Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete. Buyer is entering into this Agreement for
and on behalf of a related special purpose entity titled ARHC WLWBYMN01, LLC
(“Approved Assignee”) and intends to assign Approved Assignee its rights
hereunder prior to Closing.
25.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and court costs incurred in such action.
26.    Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.
27.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted electronically shall be valid for all



21

--------------------------------------------------------------------------------



purposes, however any party shall deliver an original signature on this
Agreement to the other party upon request.
28.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]



22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
BUYER:
SELLER:
 
 
AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation


By: AR Capital, LLC,
   a Delaware limited liability company,
   its sole member
By: /s/ Bruce W. Engelsma
Name: Bruce W. Engelsma
Title: Chief Executive Officer
 
   
   


   By:/s/ William M. Kahane
Name: William M. Kahane
Title: Manager
 
 
 
   
 
      


 
Date: July 31, 2015
Date: July 28, 2015
 
 





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
STEWART TITLE GUARANTY COMPANY
By: /s/Annette M. Comer            
Name: Annette M. Comer            
Title: Vice President                
Date: July 31, 2015                 










--------------------------------------------------------------------------------



EXHIBITS
Exhibit A-1    -    Real Property
Exhibit A-2    -    List of Leases
Exhibit A-3    -    Rent Roll
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Leases, Guaranties and
                    Security Deposits
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Estoppel Certificate
Exhibit G    -    Intentionally Omitted
Exhibit H    -    Form of Tenant Notice Letter
Exhibit I    -    Warranties    
Exhibit J    -    Contracts
Exhibit K    -    Prepaid Rents, Security Deposits and Letters of Credit
Exhibit L    -    Property Manager Questionnaire
Exhibit M    -    Non-Foreign Person Affidavit
Exhibit N    -    Seller’s Bring Down Certificate






--------------------------------------------------------------------------------



EXHIBIT A-1
LEGAL DESCRIPTION OF PROPERTY


Lot 2, Block 1, Woodlake Office Park, Washington County, Minnesota
Together with the non-exclusive easements for access, parking, waterline and
storm sewer contained in Reciprocal Easement and Operating Agreement dated
June 11, 2002, filed June 28, 2002 as Document No. 3246517.







A-1-1

--------------------------------------------------------------------------------



EXHIBIT A-2
LIST OF LEASES


1.
Lease with Summit Orthopedics, Ltd. dated June 23, 2008, as amended by First
Amendment to Lease dated October 10, 2008 and by Second Amendment to Lease dated
October 30, 2009








A-2-1

--------------------------------------------------------------------------------



EXHIBIT A-3
RENT ROLL
[Attached]


 



A-3-1

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________




Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2015, by and between
KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation ("Grantor"), and ARHC
WLWBYMN01, LLC, a Delaware limited liability company, whose address is 106 York
Road, Jenkintown, Pennsylvania 19046 ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of Washington, State of Minnesota, and more fully described on Exhibit
"A" attached hereto and incorporated herein by reference, together with all
buildings, facilities and other improvements, located thereon and (a) all right,
title and interest, if any, of Grantor in and to any streets and roads abutting
the above described premises to the center lines thereof and (b) the
appurtenances and all the estate and rights of Grantor in and to said premises.
TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming by, under or through Grantor, but not otherwise.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



B-1

--------------------------------------------------------------------------------



Grantor certifies that the Grantor does not know of any wells on the described
real property.
IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
KRAUS-ANDERSON, INCORPORATED, a Minnesota Corporation




By:
    

Name:                    
Title:                    




[ACKNOWLEDGMENT]



B-2

--------------------------------------------------------------------------------



Exhibit A



B-3

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASES, GUARANTIES AND SECURITY DEPOSITS
KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation ("Assignor"), in
consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt of which is hereby
acknowledged, hereby assigns, transfers, sets over and conveys to ARHC
WLWBYMN01, LLC, a Delaware limited liability company ("Assignee"), all of
Assignor's right, title and interest in and to those leases described in Exhibit
A attached hereto and made a part hereof (as amended from time to time, the
“Leases”), including any and all security deposits under the Leases, together
with all of Assignor’s right, title and interest in and to those lease
guaranties described in Exhibit B attached hereto and made a part hereof.
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Leases arising or accruing prior to the date
of this Assignment. Subject to the limitations set forth below, Assignee does
hereby agree to defend, indemnify and hold harmless Assignor from any liability,
damages (excluding speculative damages, consequential damages and lost profits),
causes of action, expenses and reasonable attorneys' fees incurred by Assignor
by reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the landlord
under and by virtue of the Leases arising or accruing on and after the date of
this Assignment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





C-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2015, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation




By:
    

Name:                    
Title:                    


ASSIGNEE:


ARHC WLWBYMN01, LLC, a Delaware limited liability company


By:                          
Name:    Jesse C. Galloway        
Title:     Authorized Signatory        







C-2

--------------------------------------------------------------------------------



Exhibit A


List of Leases






1.
Lease with Summit Orthopedics, Ltd. dated June 23, 2008, as amended by First
Amendment to Lease dated October 10, 2008 and by Second Amendment to Lease dated
October 30, 2009












C-3

--------------------------------------------------------------------------------



Exhibit B


List of Guaranties






None









C-4

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation (“Seller”),
hereby bargains, sells, conveys and transfers to ARHC WLWBYMN01, LLC, a Delaware
limited liability company (“Buyer”), all of Seller’s right, title and interest
in and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
Minnesota, as more particularly described on Schedule A attached hereto and made
a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





D-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2015.
SELLER:
KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation






By:                     
Name:                     
Title:                     





D-2

--------------------------------------------------------------------------------



SCHEDULE A
TO BILL OF SALE
Lot 2, Block 1, Woodlake Office Park, Washington County, Minnesota
Together with the non-exclusive easements for access, parking, waterline and
storm sewer contained in Reciprocal Easement and Operating Agreement dated
June 11, 2002, filed June 28, 2002 as Document No. 3246517.









D-3

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2015, by KRAUS-ANDERSON,
INCORPORATED, a Minnesota corporation (“Assignor”), to ARHC WLWBYMN01, LLC, a
Delaware limited liability company (“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement for Purchase and Sale of Real Property (the “Purchase
Agreement”) having an effective date of ________, 2015, between Assignor and
AMERICAN REALTY CAPITAL VII, LLC, a Delaware limited liability company,
predecessor-in-interest to Assignee, Assignee has agreed to purchase from
Assignor as of the date hereof, and Assignor has agreed to sell to Assignee,
that certain property located at 2090 Woodwinds Drive, Woodbury, MN 55125 (the
“Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in those contracts set forth on Exhibit A
attached hereto, and the permits, trademarks, licenses and warranties held by
Assignor in connection with the Property (collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of Minnesota,
applicable to agreements made and to be performed entirely within said State.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





E-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:




KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation




By:
    

Name:                    
Title:                    









E-2

--------------------------------------------------------------------------------



Exhibit “A”


Assigned Contracts







E-3

--------------------------------------------------------------------------------



EXHIBIT F
FORM OF ESTOPPEL CERTIFICATE
The undersigned hereby certifies to ARHC WLWBYMN01, LLC, a Delaware limited
liability company (“Buyer”), KeyBank National Association (“Lender”), and their
respective successors and assigns as follows:
1.    The undersigned is the tenant under that certain [insert title of lease
document] [(the “Lease”)], dated as of _________ __, ____, by and between
_________________________ (“Landlord”) and _________________________ (“Tenant”)
[, as amended by that certain [insert title of lease amendment document], dated
as of _________ __, ____, by and between _________________________ and
_________________________ (collectively, the “Lease”)], pursuant to which Tenant
leases certain premises known as Suite ____, consisting of _______ rentable
square feet (the “Premises”), at that real property and improvements located at
_________________________________________ (the “Property”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease, except as follows: ________________ (if none, please state “none”).
Tenant has no outstanding expansion options, other options, rights of first
refusal or rights of first offer to purchase the Property or any part thereof,
or rights of first offer to lease with respect to all or any part of the
Property.
7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly); (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________ monthly);
[and from __________, 20__ to and including __________, 20___ the Base Annual
Rent



F-1

--------------------------------------------------------------------------------



shall be $_________ ($__________ monthly)]. Such rent has been paid through and
including the month of ____________, 2015. Additional rent under the Lease in
the amount of $__________ has been paid through and including the month of
__________, 2015. No such rent (excluding security deposits) has been paid more
than one (1) month in advance of its due date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.
10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
11.    All licenses necessary for using and operating the Premises as a [insert
permitted use] are held by Tenant and are in full force and effect.
12.    No voluntary actions or, to Tenant’s best knowledge, involuntary actions
are pending against Tenant under the bankruptcy laws of the United States or any
state thereof.
13.    This Certificate is delivered to induce Buyer to acquire the Premises and
Lender to provide certain financing, with the understanding that Buyer and
Lender shall rely upon the truth of the matters set forth in this Certificate.
[SIGNATURE PAGE FOLLOWS]





F-2

--------------------------------------------------------------------------------




The undersigned is duly authorized to execute this Certificate on behalf of
Tenant.
Dated: ____________, 2015
TENANT:    
____________________, a ________________
By:______________________
Name:
Title:


[





F-3

--------------------------------------------------------------------------------




EXHIBIT G
INTENTIONALLY OMITTED







G-1

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NOTICE TO TENANT
________________ ___, 2015
TO:    [INSERT TENANT’S NOTICE ADDRESS FROM LEASE]
Re:    Notice of Change of Ownership of 2090 Woodwinds Drive, Woodbury, MN 55125


Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to ARHC WLWBYMN01, LLC, a Delaware limited liability
company (the “New Owner”), and assigned to New Owner, all of the undersigned’s
right, title and interest under that certain Lease, dated _________, between
________as tenant and ____________as landlord (the “Lease”), together with any
security deposits or letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
ARHC WLWBYMN01, LLC
c/o American Realty Capital VII, LLC
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Attention: Regional Asset Manager


With a copy to:
ARHC WLWBYMN01, LLC
c/o American Realty Capital VII, LLC
405 Park Avenue, 14th Floor
New York, NY 10022
Attention: General Counsel
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.





H-1

--------------------------------------------------------------------------------



[SIGNATURE PAGE FOLLOWS]

H-2

--------------------------------------------------------------------------------




Very truly yours,


KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation




By:
    

Name:                    
Title:                    





H-3

--------------------------------------------------------------------------------




EXHIBIT I
WARRANTIES


Roof:    Top-All Roofing, Inc.
Firestone-Red Shield Warranty







I-1

--------------------------------------------------------------------------------




EXHIBIT J
CONTRACTS




LICENSE AGREEMENT    Comcast Cable Communications Mgmt., LLC


FIRE SPRINKLER INSPECTION CONTRACT     Summit Fire Protection


RPZ INSPECTION SERVICES CONTRACT    Summit Companies


LAWNCARE & IRRIGATION SERVICE AGREEMENT    Bradley & Sons Maintenance Service


SNOW PLOWING    Bradley & Sons Maintenance Service


PARKING LOT SWEEPING SERVICES AGREEMENT    American Lot Maintenance, LLC


PARKING LOT STRIPING SERVICES AGREEMENT     Superior Striping, Inc.


JANITORIAL SERVICES AGREEMENT    ABM Onsite Services-Midwest Inc.


HVAC    NS/I Horwitz


MAINTENANCE    The Maintenance Team


FIRE ALARM INSPECTIONS/MONITORING    Life Safety Systems/Int’l Response Center







J-1

--------------------------------------------------------------------------------




EXHIBIT K
PREPAID RENTS, SECURITY DEPOSITS AND LETTERS OF CREDIT
None







K-1

--------------------------------------------------------------------------------




EXHIBIT L
PROPERTY MANAGER QUESTIONNAIRE
(Attached)



L-1





--------------------------------------------------------------------------------




EXHIBIT M
NON-FOREIGN PERSON AFFIDAVIT


THIS AFFIDAVIT is made this _____ day of ________________, 20__ by
KRAUS-ANDERSON, INCORPORATED, a Minnesota corporation (the “Transferor”), for
the benefit of ARHC WLWBYMN01, LLC, a Delaware limited liability company
(“Transferee”).
Section 1445(a) of the Internal Revenue Code of 1986, as amended (hereinafter
referred to as the “Code”), provides that a transferee of a U.S. real property
interest must withhold tax if the transferor is a foreign person. To inform the
Transferee that withholding of tax is not required upon the disposition by
Transferor of an interest in the Property described on Exhibit “A” hereto, the
undersigned hereby certifies the following on behalf of Transferor:
(i)Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate or other foreign person (as those terms are defined in the
Code and Income Tax Regulations);
(ii)    Transferor’s U.S. Employer Identification Number or Social Security
Number, as applicable, is ____________; and
(iii)    Transferor’s address is523 South 8th Street, Minneapolis, Minnesota
55404.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury, the undersigned declares that he has examined this
certification and, to the best of his knowledge and belief, it is true, correct
and complete, and the undersigned further declares that he has authority to sign
this document on behalf of Transferor.
TRANSFEROR:


KRAUS-ANDERSON, INCORPORATED, a
Minnesota corporation




By:                     
Name:                     
Title:                     



M-1





--------------------------------------------------------------------------------




Exhibit A







M-2





--------------------------------------------------------------------------------




EXHIBIT N
SELLER’S BRING DOWN CERTIFICATE


Reference is made to that certain Agreement for Purchase and Sale of Real
Property having an effective date of __________________, 2015 (the “Agreement”)
by and between AMERICAN REALTY CAPITAL VII, LLC, a Delaware limited liability
company, predecessor-in-interest to ARHC WLWBYMN01, LLC, a Delaware limited
liability company (“Buyer”), and KRAUS-ANDERSON, INCORPORATED, a Minnesota
corporation (“Seller”). Pursuant to Section 10(p) of the Agreement, Seller
hereby certifies to Buyer that all of Seller’s representations and warranties
contained in the Agreement are true and correct as of the date hereof.
Dated: ________ ___, 2015.
KRAUS-ANDERSON, INCORPORATED, a Minnesota Corporation




By:
    

Name:                    
Title:                    





N-1



